DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Amendment
Acknowledgement of preliminary amendment dated 05/22/2020 adding a cross reference section to the specification and amending paragraphs 0016, 0023, 0024, 0027 and 0028 while amending labeling of Figures 1A and 1B. 
Domestic Benefit
	Present application 16/766,469 filed 05/22/2020 is a national stage entry of PCT/JP2018/035965 with international filing date of 09/27/2018. 
Foreign Priority
	Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Copies of the certified copies of the priority documents (i.e., application number 2017-231828 filed in Japan on 12/01/2017) have been received as of 05/22/2020 in this National Stage application from the International Bureau (PCT Rule 17.2(a)).


Three Information Disclosure Statements
The three information disclosure statements submitted on 05/22/2020, 06/16/2020 and 08/20/2020 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the three information disclosure statements have been considered. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
-- SEMICONDUCTOR LIGHT-EMITTING DEVICE INCLUDING RESIDUAL DONOR--.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated1 by JP 2014-103384A, or in the alternative , under 35 USC 103 as being obvious over JP 2014-103384A.
	Regarding clams 1-5, JP 2014-103384A (in particular, see paragraphs [0013]- [0027] and figs. 1 and 2) teaches a semiconductor light-emitting element
which is provided with a nitride semiconductor layer structure including
an n-type semiconductor layer 2 (corresponding to the “n-type semiconductor layer” in the invention of the present application),
a p-type semiconductor layer 3 (corresponding to the “p-type semiconductor layer” in the invention of the present application),
and a layer which is provided with a light-emitting layer 4 (corresponding to the “active layer” in the invention of the present application), and which is provided between the n-type semiconductor layer 2 and the p-type semiconductor layer 3, wherein
said layer includes a group IV element (corresponding to the “impurity” in the invention of the present application) such as carbon in a charge hole supply layer 5 located in a region between the light-emitting layer 4 and the p-type semiconductor layer 3, and is formed such that the concentration of the group IV element such as carbon in the charge hole supply layer 5 is higher than the concentration of the group IV element such as C in the p-type semiconductor layer 3, 
and a substrate 1 is also provided.
Accordingly, there is no structural difference between the invention as in claims 1-5 of the present application and what is taught in JP 2014-10338A.
Please note that each and every limitation of the claims of the present application has been fully considered by the examiner. When a claim directed to an apparatus or a device is fully considered, all limitations of the claim are checked to see if they are structurally limiting or not.
If the limitations are directed to a function, property or characteristic of the apparatus, then "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.IV of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited. 
According to Section 2114 of the MPEP, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)."
Moreover, according to Section 2112.III of the MPEP, "Where applicant claims a composition in terms of a function, property or characteristic{,} and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims."
In the instant case JP 2014-103384A, which teaches all of the claimed structural features of the claimed semiconductor device, inherently has the property or function or characteristic as claimed in the limitation “impurities compensating the residual donor.” Basis in fact: 
The specification of the instant application (i.e., 16/766,469) in paragraph 0022 and throughout written description appears to suggest that the residual donor and compensation thereof in particular layers -- is when the most holes are able to make it to the p-side therefore improving operating voltage. As such, the claimed residual donor is a function, property or characteristic of the semiconductor device. Since the structure of the semiconductor device of JP 2014-103384A entire improvement of the LED -- is to increase holes by using the same impurity doping (i.e., Group IV) for the compensation dopant as claimed in the instant application (i.e., 16/766,469) and in the same claimed location-- therefore there does appear to be residual donors inherently inside the device of JP 2014-103384A because there is increased holes and increased light emitting efficiency. Also, the implied structure of the aforementioned limitations with respect to the residual donor would be -- the resulting claimed impurity concentration ranges at the end of claim 1 that are taught by JP 2014-103384A. Specifically, the carbon in the charge hole supply layer 5 has larger concentration than in the p-type layer 3.    
Since the examiner exceeded his burden of producing evidence with the basis in fact above, the burden shifts to the Applicants to show otherwise.
	Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor device taught by JP 2014-103384A has the function, property or characteristic as per the aforementioned claim limitation above, because JP 2014-103384A teaches of the required compensation dopant impurities in the same location and concentration as claimed thereby making it clear—that unintentional doping by a residual donor has occurred in JP 2014-103384A and that carbon would perform the action of compensating for the residual donor. 



Claim Rejections - 35 USC § 103
	Pertinent quotations of the statement of statutory basis, supra. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable2 over JP 2014-103384A in view of JP 2016-219587A.
It is not considered that (see JP 2016-219587A (paragraphs [0054] and [0068]) as a well-known example) a person skilled in the art would find particular difficulty in using a well-known GaN substrate which has the (20-21} plane, i.e. a semi-polar plane, as the main surface, as the substrate 1 in the invention of JP 2014-103384A.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining JP 2016-219587A with JP 2014-103384A would have been beneficial in order to gain the benefits of a semi-polar plane for light emitting devices. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
18 June 2022
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference and translation IDS provided. 
        2 Both references and translations IDS provided.